                   Case 19-11292-JTD            Doc 1202        Filed 02/18/20         Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
INSYS THERAPEUTICS, INC., et al.,                            : Case No. 19-11292 (KG)
                                                             :
                  Debtors. 1                                 : (Jointly Administered)
                                                             :
                                                             : Re: D.I. 1115
------------------------------------------------------------ x

        NOTICE OF (I) ENTRY OF ORDER CONFIRMING SECOND AMENDED
     JOINT CHAPTER 11 PLAN OF LIQUIDATION OF INSYS THERAPEUTICS, INC.
    AND ITS AFFILIATED DEBTORS AND (II) OCCURRENCE OF EFFECTIVE DATE

         PLEASE TAKE NOTICE that, on January 14, 2020, Insys Therapeutics, Inc. and its
affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”), filed the Second Amended Joint Chapter 11 Plan of Liquidation of
Insys Therapeutics, Inc. and Its Affiliated Debtors [D.I. 1095] (together with all schedules and
exhibits thereto, and as may be modified, amended or supplemented from time to time, the
“Plan”)2 with the United States Bankruptcy Court for the District of Delaware (the “Court”).

       PLEASE TAKE FURTHER NOTICE that on January 16, 2020, the Court entered the
Findings of Fact, Conclusions of Law, and Order Confirming the Second Amended Joint
Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [D.I. 1115]
(the “Confirmation Order”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Confirmation
Order, the Debtors hereby provide notice of the entry of the Confirmation Order.

        PLEASE TAKE FURTHER NOTICE that all conditions precedent to the Effective
Date set forth in Section 9.2 of the Plan have been satisfied or waived as provided in Section 9.3
of the Plan, such that the Plan was substantially consummated, and the Effective Date occurred,
on February 18, 2020.

       PLEASE TAKE FURTHER NOTICE that, on December 30, 2019, the Debtors filed
the Plan Supplement [D.I. 1049], which included as Exhibit C thereto the Schedule of Assumed
and Assigned Contracts.3 Pursuant to Section 8.1(a) of the Plan, each executory contract and

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 3100 West Ray Road, Suite 201, Chandler, Arizona 85226.
2
    Capitalized terms used herein but otherwise not defined shall have the meanings ascribed to them in the Plan.
3
 On February 14, 2020, the Debtors removed one contract from the Schedule of Assumed and Assigned Contracts.
See D.I. 1195.


RLF1 22909983v.1
                   Case 19-11292-JTD   Doc 1202     Filed 02/18/20    Page 2 of 3




unexpired lease of the Debtors not previously assumed, rejected, or assumed and assigned by the
Debtors during the chapter 11 cases shall be deemed automatically rejected pursuant to sections
365 and 1123 of the Bankruptcy Code, unless such executory contract or unexpired lease (i) is
listed on the Schedule of Assumed and Assigned Contracts or (ii) as of the Effective Date is
subject to a pending motion to assume, reject, or assume and assign such executory contract or
unexpired lease.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Section 8.4 of the Plan and
paragraph 28 of the Confirmation Order, the deadline for filing Claims arising from the rejection
of an executory contract or unexpired lease is March 19, 2020, and ANY CLAIM ARISING
FROM THE REJECTION OF AN EXECUTORY CONTRACT OR UNEXPIRED LEASE NOT
FILED BY THAT DATE WILL BE DISALLOWED PURSUANT TO THE CONFIRMATION
ORDER, FOREVER BARRED FROM ASSERTION, AND SHALL NOT BE ENFORCEABLE
AGAINST, AS APPLICABLE, THE DEBTORS, THE TRUSTS, THE ESTATES, OR
PROPERTY OF THE FOREGOING PARTIES, WITHOUT THE NEED FOR ANY
OBJECTION BY THE DEBTORS OR THE TRUSTS, AS APPLICABLE, OR FURTHER
NOTICE TO, OR ACTION, ORDER, OR APPROVAL OF THE COURT OR ANY OTHER
ENTITY, AND ANY CLAIM ARISING OUT OF THE REJECTION OF THE EXECUTORY
CONTRACT OR UNEXPIRED LEASE SHALL BE DEEMED FULLY SATISFIED,
RELEASED, AND DISCHARGED, NOTWITHSTANDING ANYTHING IN THE
SCHEDULES, IF ANY, OR A PROOF OF CLAIM TO THE CONTRARY.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 2.1 of the Plan and
paragraph 44 of the Confirmation Order, the Administrative Expense Claims Bar Date with
respect to (x) unpaid Claims arising in the ordinary course of business between the Petition Date
and September 9, 2019, and (y) all unpaid Claims arising after September 9, 2019 through and
including the Effective Date is April 20, 2020 and HOLDERS OF ADMINISTRATIVE
EXPENSE CLAIMS THAT ARE REQUIRED TO, BUT DO NOT, FILE AND SERVE
REQUESTS FOR THE PAYMENT OF SUCH ADMINISTRATIVE EXPENSE CLAIMS BY
THAT DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
ASSERTING SUCH CLAIMS AGAINST THE DEBTORS, THE TRUSTS, OR THEIR
ASSETS OR PROPERTIES, AND SUCH CLAIMS SHALL BE DEEMED DISCHARGED AS
OF THE EFFECTIVE DATE.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Section 2.4 of the Plan and
paragraph 45 of the Confirmation Order, the deadline for estate retained professionals to file
applications for Professional Fee Claims is April 3, 2020.

        PLEASE TAKE FURTHER NOTICE that the Plan, Confirmation Order, and other
documents filed in the Chapter 11 Cases are available free of charge by (a) calling the Debtors’
restructuring hotline at (855) 424-7683 within the United States or Canada or, outside of the
United States or Canada, by calling 1 (503) 520-4461 (b) visiting https://dm.epiq11.com/insys
and/or writing to Insys Therapeutics, Inc., c/o Epiq Corporate Restructuring, LLC, 10300 SW
Allen Blvd., Beaverton, OR 97005. You may also obtain copies of any pleadings filed in these
Chapter 11 Cases for a fee on the Court’s website at http://www.deb.uscourts.gov.




                                               2
RLF1 22909983v.1
                   Case 19-11292-JTD   Doc 1202   Filed 02/18/20    Page 3 of 3




Dated: February 18, 2020
       Wilmington, Delaware
                                          /s/ Christopher M. De Lillo
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          John H. Knight (No. 3848)
                                          Paul N. Heath (No. 3704)
                                          Amanda R. Steele (No. 5530)
                                          Zachary I. Shapiro (No. 5103)
                                          Christopher M. De Lillo (No. 6355)
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701
                                          Email: delillo@rlf.com

                                          -and-

                                          WEIL, GOTSHAL & MANGES LLP
                                          Gary T. Holtzer (admitted pro hac vice)
                                          Ronit J. Berkovich (admitted pro hac vice)
                                          Candace M. Arthur (admitted pro hac vice)
                                          Brenda L. Funk (admitted pro hac vice)
                                          Olga F. Peshko (admitted pro hac vice)
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007

                                          Attorneys for the Debtors and Debtors in
                                          Possession




                                              3
RLF1 22909983v.1
